Chadwick, J.
(dissenting)—It seems to me that the judges are clearly wrong. Inasmuch as the statute, under the title “Construction Work,” covers “tunnels, bridges, trestles, . . . pile driving, . . . blasting,” at .065, and “. . . grading, carpenter work . . .” at .035, which terms, it will be admitted, cover every detail of railroad construction, the question naturally arises, Why were the terms, “construction work, , . . steam railroads, .050,” used at all? The words either mean what they import—construction of steam railroads—or they mean nothing. The majority opinion writes them out of the statute, for it has held that the general term “steam railroads,” must give way to the particular terms, “tunnels, trestles, carpenter work, etc.”
It is fundamental that, in the construction of statutes, courts must give effect to every word if possible. Following this rule, it is obvious that the legislature intended to strike an average, between tunnels, bridges, trestles and blasting, at .065, and grading and carpenter work at .035, inasmuch *442as they are all the descriptive terms applicable to railroad construction, and fix the rate for the construction of steam railroads at .050, or one-half the sum of .065 and .035. This construction gives effect to the whole statute, whereas the majority opinion kills a part of it; for, if it be the law that the schedule can apply to nothing but a particular detail, and instead of one rate covering all items of railroad construction to be included in one account with the commission, there would be as many rates and as many accounts as there are lands of work. The fact that the words, “construction . .
steam railroads,” were used, indicates, in a most conclusive way, the intent of the legislature to make one rate and one account, and we should not ignore it.
I dissent.